Exhibit 10.39

 

LOAN NUMBER    LOAN NAME    ACCT. NUMBER    NOTE DATE    INITIALS    RF
Monolithics, Inc.       04/13/09    PB NOTE AMOUNT    INDEX (w/Margin)    FLOOR
RATE    MATURITY DATE    LOAN PURPOSE $900,000.00    Wall Street Journal    6.5%
   04/23/14    Commercial    Prime plus 1%         

Creditor Use Only

PROMISSORY NOTE

(Commercial – Single Advance)

 

$900,000.00    Plano, Texas    April 13, 2009

DATE AND PARTIES. The date of this Promissory Note (this “Note”) is April 13,
2009. The parties and their addresses are:

 

LENDER:    VIEWPOINT BANK,    a federal savings bank    1201 W. 15th St., MSC
210    Plano, Texas 75075    Telephone: 972/509-2020, ext. 3149 BORROWER:    RF
MONOLITHICS, INC.,    a Delaware corporation    4441 Sigma Road    Dallas, Texas
75244    Telephone: 972/233-2903

1. DEFINITIONS. As used in this Note, the following terms have the meanings set
forth hereinbelow:

A. Lender/Borrower. “Lender” and “Borrower” means those parties so designated
hereinabove.

B. Note. “Note” means this Promissory Note (Commercial-Single Advance) and any
extensions, renewals, modifications and substitutions of this Note.

C. Loan Documents. “Loan Documents” means this Note and all other documents
evidencing, securing or pertaining in any way to this Note and the Loan.

 

Page 1



--------------------------------------------------------------------------------

D. Loan. “Loan” means the lending transaction evidenced in part by this Note,
including obligations and duties arising from the terms of the Loan Documents.

E. Property. “Property” means all property, real, personal or mixed, that
secures the payment and performance of this Note and the other Loan Documents.

F. Index Rate: “Index Rate” means the highest U.S. “prime rate” determined by
reference to the “Money Rates” section of The Wall Street Journal as long as the
Index Rate is reported therein. If publication of the Index Rate in The Wall
Street Journal is discontinued, Lender shall determine the Index Rate from other
sources. If the Index Rate or information establishing the Index Rate no longer
is available, Lender shall select a comparable index which shall become the
Index Rate. Lender’s determination of the Index Rate in the absence of manifest
error shall be conclusive and binding on Borrower.

G. Note Rate. “Note Rate” means a per annum rate of the greater of (x) six and
one half percent (6.5%) or (y) the Index Rate on the date in question plus one
percent (1%), but not to exceed the Maximum Lawful Rate. Notwithstanding the
foregoing, if the Note Rate for any period is limited to the Maximum Lawful
Rate, the Note Rate shall remain at the Maximum Lawful Rate until an amount of
interest has accrued on this Note equal to the amount of interest which could
not accrue on this Note because of the limitation of the Note Rate to the
Maximum Lawful Rate.

H. Default Rate. “Default Rate” means a rate per annum of the lesser of (x) the
Note Rate plus five percent (5%) or (y) the Maximum Lawful Rate.

I. Maximum Lawful Rate. “Maximum Lawful Rate” means the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law), taking into account all Charges made in connection with
the Loan.

J. Charges. “Charges” means all fees, charges and/or any other things of value,
if any, contracted for, charged, taken, received or reserved by Lender in
connection with the Loan, which are treated or deemed as interest under
applicable law.

2. PROMISE TO PAY. For value received, Borrower promises to pay to Lender or
order, at Lender’s address set forth hereinabove or at such other location as
Lender may designate in writing to Borrower, the principal sum of Nine Hundred
Thousand and No/100 Dollars ($900,000.00) plus interest on the unpaid principal
balance of this Note from April 13, 2009, until this Note is repaid in full at
the applicable rates set forth hereinbelow.

3. INTEREST ACCRUAL. The outstanding principal balance of this Note shall accrue
interest from April 13, 2009, until this Note is fully repaid at the Note Rate
or the Default Rate,

 

Page 2



--------------------------------------------------------------------------------

whichever is applicable at the time in question. During all periods when there
is no default under the terms of the Loan, the outstanding principal balance of
this Note shall accrue interest at the Note Rate. During all periods when there
is a default under the terms of the Loan, the outstanding principal balance of
this Note shall accrue interest at the Default Rate. Accrued interest on the
outstanding principal balance of this Note shall be computed on the basis of a
three hundred sixty (360) day year and shall accrue on the actual number of days
elapsed for any period in which interest is being calculated, provided that if
computing interest using a three hundred sixty (360) day year causes interest to
exceed the Maximum Lawful Rate, interest shall be calculated using a three
hundred sixty-five (365) day year, or three hundred sixty-six (366) day year, as
applicable. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to the close of business on the
business day received.

4. INTEREST PROVISIONS.

A. Savings Clause. It is expressly stipulated and agreed to be the intent of
Lender and Borrower at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note (or applicable United States federal law to the extent
that it permits Lender to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Lender and
Borrower related to the transaction or transactions that are the subject matter
of the Loan Documents, (ii) contracted for, charged, taken, reserved or received
by reason of Lender’s exercise of the option to accelerate the maturity of this
Note, or (iii) Lender will have received by reason of any voluntary prepayment
by Borrower of this Note, then it is Lender’s and Borrower’s express intent that
all amounts charged in excess of the Maximum Lawful Rate automatically shall be
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note (or, if this Note has been or would thereby be paid in full, refunded
to Borrower), and the provisions of this Note and the other Loan Documents
immediately shall be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if this Note has been paid in full before the end of the
stated term of this Note, then Lender and Borrower agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, refund
such excess interest to Borrower. Borrower hereby agrees that, as a condition
precedent to any claim seeking usury penalties against Lender, Borrower will
provide written notice to Lender, advising Lender in reasonable detail of the
nature and amount of the violation, and Lender shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such

 

Page 3



--------------------------------------------------------------------------------

excess interest to Borrower or crediting such excess interest against this Note
then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of any debt
evidenced by this Note shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, through the stated term of this
Note and for so long as debt is outstanding. In no event shall the provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) apply to this Note.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

B. Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on this Note
and/or any other portion of the indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at Lender’s
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

5. PAYMENT. The principal of this Note shall be due and payable in fifty-nine
(59) monthly installments of Five Thousand and No/100 Dollars ($5,000.00) per
month plus a sixtieth (60th) and final installment in the amount of the entire
unpaid principal balance of this Note. Each installment of principal shall be
accompanied by the payment of all accrued and unpaid interest on the outstanding
principal balance of this Note. The first payment of principal and interest
shall be due and payable on May 23, 2009, and another payment shall be due on
the twenty-third (23rd) day of each calendar month thereafter until April 23,
2014, on which date the entire unpaid principal balance of this Note, together
with all accrued and unpaid interest and any other charges or fees owed to
Lender, shall be due and payable in full. The monthly principal installments on
this Note are based on a fifteen (15) year amortization of principal. All
payments on this Note shall be applied in the following order of priority:
(i) the payment or reimbursement of any reasonable expenses, costs or
obligations (other than the outstanding principal balance hereof and interest
hereon) for which either Borrower shall be obligated or Lender shall be entitled
pursuant to the provisions of this Note or the other Loan Documents; (ii) the
payment of accrued but unpaid interest hereon; and (iii) the payment of all or
any portion of the principal balance hereof then outstanding hereunder, in the
direct order of maturity.

6. PREPAYMENT. The principal of this Note may be prepaid at any time without
premium or penalty. Any partial prepayment shall be credited against the last
maturing installments of principal. Any prepayment of this Note must be
accompanied by payment of all accrued and unpaid interest and any other cost or
charges which are due and payable but unpaid by Borrower pursuant to the Loan
Documents.

 

Page 4



--------------------------------------------------------------------------------

7. GOVERNING AGREEMENT. This Note is further governed by the Commercial Loan
Agreement executed between Lender and Borrower as part of the Loan Documents, as
modified, amended or supplemented. The Commercial Loan Agreement states certain
terms and conditions which are applicable to this Note, including the terms and
conditions under which the maturity of this Note may be accelerated. Borrower
represents to Lender that Borrower has reviewed and that Borrower is in
compliance with the terms contained in the Commercial Loan Agreement.

8. LOAN PURPOSE. The purpose of the Loan is to refinance commercial real estate.

9. SECURITY. The Loan is secured by separate security instruments prepared
together with this Note as follows:

 

Document Name

  

Parties to Document

Deed of Trust – 4441 Sigma Road    RF Monolithics, Inc.

10. DUE ON SALE OR ENCUMBRANCE. Lender may, at Lender’s option, declare the
entire unpaid principal balance of this Note to be immediately due and payable
upon the creation of, or contract for the creation of, any lien, encumbrance,
transfer or sale of all or any part of the Property. This right is subject to
the restrictions imposed by federal law (12 C.F.R. 591), as applicable and the
contest provision contained in Section 17 of the Commercial Loan Agreement which
is part of the Loan Documents.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, Borrower waives
protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

12. ADDITIONAL WAIVERS BY BORROWER. In addition, Borrower and any other party to
this Note or the other Loan Documents, to the extent permitted by law, consent
to certain actions Lender may take and generally waive defenses that may be
available based on these actions or based on the status of a party to this Note,
including, but not limited to: (i) renewal of this Note by Lender or the
extension of time for payments on this Note by Lender, regardless of the number
of such renewals or extensions; (ii) release by Lender of any borrower,
endorser, guarantor, surety, accommodations maker or any other co-signer of this
Note; (iii) release, substitution or impairment of any collateral for this Note
(including the Property) by Lender; (iv) granting participations in this Note by
Lender or exercising any rights set-off by Lender; and (v) any sales,
repurchases or participations of this Note by Lender to any person and in any
amounts (Borrower expressly waives any right to receive notice of any such
sales, repurchases or participations).

13. NO WAIVER BY LENDER. Lender’s course of dealing with Borrower, or Lender’s
forbearance from, or delay in, the exercise of any of Lender’s rights, remedies,
privileges or right

 

Page 5



--------------------------------------------------------------------------------

to insist upon my strict performance of any provisions contained in this Note,
or any other Loan Documents, shall not be construed as a waiver by Lender,
unless any such waiver is in writing and is signed by Lender.

14. COMMISSIONS. Borrower understands and agrees that Lender (or Lender’s
affiliates) will earn commissions or fees on any insurance products and may earn
such fees on other services that Borrower buys through Lender or Lender’s
affiliates.

15. APPLICABLE LAW. This Note is governed by the laws of Texas, the United
States of America and, to the extent required, by the laws of the jurisdiction
where the Property is located except to the extent such state laws are preempted
by federal law.

16. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Borrower’s obligation to pay
the Loan is independent of the obligation of any other party who also has agreed
to pay the Loan. Lender may sue Borrower alone, or anyone else who is obligated
on the Loan, or Borrower and any other such parties together, to collect the
Loan. Extending the Loan or new obligations under the Loan will not affect
Borrower’s duties and obligations under the Loan Documents, and Borrower still
will be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by Lender and Lender’s successors and assigns and shall be
binding upon and enforceable against Borrower and Borrower’s successors and
assigns.

17. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by Lender and Borrower. This Note
and the other Loan Documents are the complete and final expression of the
agreement between Lender and Borrower. If any provision of this Note is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions still will be enforceable. No present or future agreement
securing any other debt Borrower owes Lender will secure the payment of this
Loan if, as a result, this Loan would become subject to Section 670 of the John
Warner National Defense Authorization Act for Fiscal Year 2007.

18. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

19. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering such notice or mailing
such notice by first class mail to the appropriate party’s address listed in the
DATE AND PARTIES section hereinabove, or to any other address designated in
writing by one party to the other. Notice to one party comprising Borrower will
be deemed to be notice to all parties comprising Borrower. Borrower will inform
Lender in writing of any change in Borrower’s name, address or other application
information. Borrower agrees to sign, deliver and file any additional documents
or certifications that Lender may consider necessary to perfect, continue and
preserve Borrower’s obligations under the Loan Documents and to confirm the
status of Lender’s liens and security interests covering the Property. Lender
and Borrower expressly agree that time is of the essence in the payment and
performance of all duties and obligations contained in this Note and the other
Loan Documents.

 

Page 6



--------------------------------------------------------------------------------

20. CREDIT INFORMATION. Borrower agrees to supply Lender with whatever
information Lender reasonably may request. Lender will make requests for this
information without undue frequency and will give Borrower reasonable time in
which to supply the information.

21. ERRORS AND OMISSIONS. Borrower agrees, if requested by Lender, to fully
cooperate in the correction, if necessary in the reasonable discretion of
Lender, of any and all Loan Documents so that all Loan Documents accurately
describe the Loan transaction between Lender and Borrower. Borrower agrees to
assume all costs, including, by way of illustration and not limitation, actual
expenses and reasonable legal fees for failing to reasonably comply with
Lender’s requests for changes in the Loan Documents within thirty (30) days
after the delivery of such request to Borrower.

22. AGREEMENT TO ARBITRATE.

A. Submission. Lender or Borrower may submit to binding arbitration any dispute,
claim or other matter in question between Lender and Borrower that arises out of
or relates to the Loan (a “Dispute”), except as otherwise indicated in this
section or as Lender and Borrower otherwise agree in writing. For purposes of
this section, the Loan includes this Note and all of the other Loan Documents,
and any proposed loans or extensions of credit that relate to this Note. Lender
and Borrower will not arbitrate any Dispute within any “core proceedings” under
the United States bankruptcy laws.

B. Foreclosure. Lender and Borrower must consent to arbitrate any Dispute
concerning a debt secured by real estate at the time of the proposed
arbitration. Lender may foreclose or exercise any powers of sale against real
property securing a debt underlying any Dispute before, during or after any
arbitration. Lender also may enforce a debt secured by real estate and
underlying the Dispute before, during or after any arbitration.

C. Self-Help. Lender and Borrower may, whether or not any arbitration has begun:
pursue any self-help or similar remedies, including taking property or
exercising other rights under applicable laws; seek attachment, garnishment,
receivership or other provisional remedies from a court having jurisdiction to
preserve the rights of or to prevent irreparable injury to Lender or Borrower;
or foreclose against any property by any method or take legal action to recover
any property. Foreclosing or exercising a power of sale, beginning and
continuing a judicial action or pursuing self-help remedies will not constitute
a wavier of the right to complete arbitration.

D. Arbitrator’s Authority. The arbitrator will determine whether a Dispute is
arbitrable. A single arbitrator will resolve any Dispute, whether individual or
joint in nature, or whether based on contract, tort or any other matter at law
or in equity. The

 

Page 7



--------------------------------------------------------------------------------

arbitrator may consolidate any Dispute with any related disputes, claims or
other matters in question not arising out of the Loan. Any court having
jurisdiction may enter a judgment or decree on the arbitrator’s award. The
judgment or decree will be enforced as any other judgment or decree.

E. Interstate Commerce. Lender and Borrower acknowledge that the agreements,
transactions or the relationships which result from the agreements or
transactions between Lender and Borrower involve interstate commerce. The United
States Arbitration Act will govern the interpretation and enforcement of this
section.

F. AAA Rules. The American Arbitration Association’s Commercial Arbitration
Rules in effect on the date of this Note will govern the selection of the
arbitrator and the arbitration process, unless otherwise agreed to in this Note
or in another written agreement.

G. Waiver Of Trial For Arbitration. Lender and Borrower understand that the
Lender and Borrower have the right or opportunity to litigate any Dispute
through a trial by judge or jury but that Lender and Borrower parties prefer to
resolve any Dispute through arbitration instead of litigation. If any Dispute is
arbitrated, Lender and Borrower voluntarily and knowingly waive the right to
have a trial by jury or judge during the arbitration.

23. SIGNATURES. By signing, Borrower agrees to the terms contained in this Note.
Borrower also acknowledges receipt of a copy of this Note.

 

BORROWER: RF MONOLITHICS, INC., a Delaware corporation By  

/s/ Harley E Barnes III

  Harley E Barnes, III   Chief Financial Officer

 

Page 8